Citation Nr: 0330456
Decision Date: 11/05/03	Archive Date: 01/21/04

DOCKET NO. 89-17 986                         DATE NOV  05 2003

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to a total disability rating based upon individual unemployability.

3. Entitlement to payment or reimbursement of the cost of unauthorized outpatient
treatment on October 3, 1990 and October 9, 1990 through November 2, 1990.

4. Entitlement to payment or reimbursement of the cost of unauthorized private
hospitalization from November 7, 1990 to November 14, 1990.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

REMAND

Previously, on November 29, 2002, the Board of Veterans' Appeals (BVA or
Board) ordered further development in your case.  Thereafter, your case was sent to
the Board's Evidence Development Unit (EDU), to undertake the requested
development.

Prior to May 1, 2003, the Board's regulations provided that if further evidence,
clarification of the evidence, correction of a procedural defect, or any other action
was essential for a proper appellate decision, a Board Member or panel of Members
could direct Board personnel to undertake the action essential for a proper appellate
decision.  See 38 C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals for the Federal
Circuit ("Federal Circuit") invalidated 3 8 C.F.R. § 19.9(a)(2), in Disabled American
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.  Cir. 2003)
(hereinafter "DA V').  The Federal Circuit held that 3 8 C.F.R. § 19.9(a)(2), in
conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies
appellants "one review on appeal to the Secretary" when the Board considers
additional evidence without having to remand the case to the agency of original
jurisdiction (AOJ) for initial consideration, and without having to obtain the
appellant's waiver.

Following the Federal Circuit's decision in DA V, the General Counsel issued a
precedential opinion, which concluded that DA V did not prohibit the Board from
developing evidence in a case before it, provided that the Board does not adjudicate
the claim based on any new evidence it obtains unless the claimant waives initial
consideration of such evidence by first-tier adjudicators in the Veterans Benefits

- 2 -


Administration (VBA).  VAOPGCPREC 1-03.  Based on this opinion, the Board
continued, for a short time, to request development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision and other policy
considerations, the Department of Veterans Affairs (VA) determined that VBA
would resume all development functions.  In other words, aside from the limited
class of development functions that the Board is statutorily permitted to carry out,
see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will be conducted at
the regional office (RO) level.

In the event that you appeared at a hearing before a Veterans Law Judge (VLJ)
other than the VLJ signing this remand, be advised that if your case is returned to
the Board, it will be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:

1. Make arrangements with the appropriate VA medical
facility for the claims files, to include the Board's
December 1999 remand instructions and the report of VA
examination conducted in January 2000, to be returned to
Robert Mericle, M.D., the physician who conducted that
examination, if available.  Request Dr. Mericle to provide
a further, clarifying opinion relevant to the questions
asked by the Board in its December 1999 remand.  If Dr.
Mericle is unavailable, arrange for the claims folders to be
reviewed by another physician with appropriate expertise
and request the physician to answer the following
questions with respect to each currently present back
disorder:

Is at least as likely as not that the disorder was
present in service and if so, did the disorder
clearly and unmistakably exist prior to the
veteran's entrance onto active duty?


3 -


With respect to any such disorder which the
examiner believes existed prior to the veteran's
entrance onto active duty, is it at least as likely as
not that the disorder increased in severity during
the veteran's military service and if so was the
service increase clearly and unmistakably due to
natural progress?

With respect to any currently present back
disorder which the examiner believes was not
present during military service, is it at least as
likely as not that the disorder is etiologically
related to the veteran's military service?

The rationale for all opinions expressed must also be
provided.


2. After the development requested above has been
completed to the extent possible, the RO should again
review the record.  If any benefit sought on appeal remains
denied, the appellant and representative, if any, should be
furnished a supplemental statement of the case and given
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board
intimates no opinion as to the ultimate outcome of this case.  The appellant need
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the regional office.  Kutscherousky v.
West, 12 Vet.  App. 369 (1999).

4 -

This claim must be afforded expeditious treatment by the RO.  The law requires that
all claims that are remanded by the Board of Veterans' Appeals or by the United
States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See The Veterans'
Benefits Improvements Act of 1994, Pub.  L. No. 103-446, § 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. § 5 101 (West 2002) (Historical and Statutory Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs

to provide expeditious handling of all cases that have been remanded by the Board
and the Court.  See M21 -1 , Part IV, paras. 8.44- 8.45 and 3 8.02-3 8.03.

R. Garvin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans Claims.
This remand is in the nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2002).

-5 -



??



 

 

